Citation Nr: 1117979	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  07-17 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for skin cancer, to include as due to exposure to an herbicidal agent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner

INTRODUCTION

The Veteran served on active duty from January 1969 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California, on behalf of the Regional Office in Chicago, Illinois (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In January 2010, the Board remanded the above captioned claim for further development.  The Board directed the RO to afford the Veteran a VA examination to determine if his current skin cancer was incurred in or due to his active duty service, to include exposure to an herbicidal agent.  Therein, the Board referenced evidence demonstrating that the Veteran had been treated for dermatological disorders, including basal cell carcinoma, since 1995.  Further, in the event that the examiner could not render an opinion without resorting to speculation, the Board instructed the examiner to provide an explanation as to why speculation was required.

In June 2010, the Veteran underwent a VA examination.  Ultimately, the diagnosis was "resolved" basal cell carcinomas of the bilateral arms, face, and shoulder, with possible new basal cell carcinomas of the right nose and back.  The possible new basal cell carcinomas were biopsied.  The examiner then opined:

In discussing this type of situation with dermatology, unless there was some unusual sun exposure with multiple documented sunburns (which is not documented), it is my opinion that the condition is related to lifelong solar exposure and it is impossible to attribute this to his period of active duty.  Therefore, even if his biopsies show a diagnosis of skin cancer, I will again not be able to attribute this to sun exposure in the military without speculation.

The examiner did not provide a rationale for the opinion rendered and did not state why speculation was required.  A medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further, an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).

Additionally, the examiner reviewed the Veteran's relevant treatment history, but indicated that the Veteran's earliest treatment for basal cell carcinoma was in November 2002; no reference was made to treatment between 1995 and November 2002.  Medical opinions based on incomplete or inaccurate factual premise are not probative.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Further, the examiner attributed the Veteran's current skin cancer to lifelong "solar" exposure, but did not address the Veteran's assertion that he "always" wore a hat and sun block.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Based on the above, the Board finds that the June 2010 VA examination is inadequate for purposes of determining service connection and, further, did not comply with the directives of the January 2010 remand.  "[O]nce the [VA] undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, [VA] must provide an adequate one."  Barr v. Nicholson 21, Vet. App. 303, 311 (2007).  Moreover, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, 11 Vet. App. at 271.  Consequently, remanding for a supplemental opinion or another VA examination is required.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the June 2010 VA examination in order to obtain a supplemental opinion as to whether the Veteran's skin cancer was incurred or due to his active duty service.  Specifically, the examiner must address whether the Veteran's current basal cell carcinoma is related to sun exposure occurring during his active duty service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  When rendering the opinion, the examiner must incorporate the Veteran's lay statements and evidence demonstrating treatment for skin cancer in and after 1995.  A complete rationale for all opinions must be provided.  If the examiner cannot render an opinion without resorting to speculation, the examiner must thoroughly explain why speculation is required.  The report prepared must be typed.

2.  If the June 2010 VA examiner is unavailable to provide a supplemental opinion, the RO must afford the Veteran another VA examination to determine if his skin cancer was incurred in or due to his active duty service.  Specifically, the examiner must address whether the Veteran's current basal cell carcinoma is related to sun exposure occurring during his active duty service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  When rendering the opinion, the examiner must incorporate the Veteran's lay statements and evidence demonstrating treatment for skin cancer on and after 1995.  A complete rationale for all opinions must be provided.  If the examiner cannot render an opinion without resorting to speculation, the examiner must thoroughly explain why speculation is required.  The report prepared must be typed.

3.  If another VA examination is scheduled, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the examination, documentation must be obtained and associated with his claims file that shows that notice scheduling the examination was sent to the last known address.  Documentation must also be obtained and associated with his claims file indicated whether any notice that was sent was returned as undeliverable.

4.  The RO must review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the RO must review the examination report to ensure that it is responsive to and in compliance with the directives of this and the January 2010 remand.  If not, the RO must implement corrective procedures. Stegall, 11 Vet. App. at 271.  

5.  After undertaking all additional development that is deemed necessary, the RO must then adjudicate the Veteran's claim on appeal, to include, but not limited to, consideration of additional evidence received since the February 2011 supplemental statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

